  Case 5:21-cv-00176-GLS-TWD Document 9 Filed 04/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MEGAN ROGERS,

                              Plaintiff,                             5:21-cv-176
                                                                     (GLS/TWD)
                      v.

PFIZER et al.,

                              Defendants.
APPEARANCES:                                          OF COUNSEL:

FOR THE PLAINTIFF:
Megan Rogers
Pro Se
229 Duane Street
Syracuse, NY 13207

Gary L. Sharpe
Senior District Judge

                                            ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Thérèse Wiley Dancks,

duly filed April 9, 2021. (Dkt. No. 6.) Following fourteen days from the service

thereof, the Clerk has sent the file, including any and all objections filed by the

parties herein.

      No objections1 having been filed, and the court having reviewed the

R&R for clear error, it is hereby

       1
          During the time period in which objections were due, plaintiff filed a letter, dated April
22,2021. (Dkt. No. 7.) It is unclear what, if any, relief plaintiff seeks by way of that letter, but
the court does not construe the letter as objections to the R&R.
  Case 5:21-cv-00176-GLS-TWD Document 9 Filed 04/27/21 Page 2 of 3




       ORDERED that the Order and Report-Recommendation (Dkt. No. 6) is

ADOPTED in its entirety; and it is further

       ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED

WITHOUT PREJUDICE AND WITH LEAVE TO AMEND; and it is further

       ORDERED that plaintiff may file an amended complaint within thirty

(30) days of the date of this Order; and it is further

       ORDERED that, if plaintiff files an amended complaint in the time

permitted, the amended complaint will be referred to the Magistrate Judge for

further review; and it is further

       ORDERED that any such amended complaint will supersede and

replace in its entirety the previous complaint and that no portion of any prior

complaint shall be incorporated into the amended complaint by reference; and

it is further

       ORDERED that, if plaintiff fails to file an amended complaint in the time

permitted, the Clerk is directed to enter judgment without further order of the

court; and it is further

       ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.



                                         2
 Case 5:21-cv-00176-GLS-TWD Document 9 Filed 04/27/21 Page 3 of 3




April 27, 2021
Albany, New York




                                   3
